Citation Nr: 1227105	
Decision Date: 08/07/12    Archive Date: 08/14/12

DOCKET NO.  07-00 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for a right shoulder disability, currently evaluated as 20 percent disabling. 

2.  Entitlement to an increased evaluation for right knee strain, currently evaluated as 10 percent disabling.  

3.  Entitlement to an increased evaluation for low back strain, currently evaluated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from June 2001 to March 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Waco, Texas, regional office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that the Veteran was scheduled for a video conference hearing at the RO before a Veterans Law Judge.  He failed to report for this hearing, and has not provided good cause for this failure to report.  The Board will proceed with adjudication of his claim. 

At this juncture, the Board notes that the Veteran submitted a notice of disagreement with the effective date for a 20 percent evaluation for his right shoulder disability.  A statement of the case addressing the matter of the effective date was issued in November 2007.  However, the Veteran did not submit a substantive appeal of this issue, and it is not before the Board.  38 C.F.R. § 20.200 (2011).  Additionally, this issue was not certified to the Board.  The matter of entitlement to an increased evaluation for the right shoulder disability will be addressed below. 

The Board notes that the Veteran's electronic records (Virtual VA) were reviewed in reaching a decision in this appeal.  These records do not contain any evidence not considered by the most recent supplemental statement of the case. 

The issue of entitlement to an increased evaluation for low back strain is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's right knee retains full extension and at least 100 degrees of flexion without additional limitation due to pain, weakness, incoordination or fatigability on repetitive motion; there is also no more than mild insufficiency of the posterior cruciate ligament.  

2.  The service-connected right knee more nearly approximates slight lateral instability.

3.  In February 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeal for an increased evaluation for his right shoulder disability is requested.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent based on limitation of motion of the service-connected right knee strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Codes 5003, 5010, 5256, 5260, 5261 (2011).

2.  The criteria for a separate 10 percent rating for slight lateral instability of the knee have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Codes 5257 (2011).

3.  The criteria for withdrawal of an appeal by the Veteran of his claim for an increased evaluation for his right shoulder disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  
  
Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) (2011).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the Veteran was provided with a letter in February 2006 that contained all of the notification required by 38 C.F.R. § 3.159, as defined by Pelegrini.  He was provided with an additional letter in March 2006 that included the notification required by Dingess.  These letters were provided to the Veteran prior to the initial adjudication of his claim.  The Board concludes that the duty to notify has been met.  

The Board further concludes that the duty to assist has also been met.  The Veteran's service treatment records have also been obtained.  Private medical records and VA treatment records have been obtained.  The Veteran has offered testimony at a hearing before a hearing officer at the RO, where he noted that he was not receiving any current treatment for his right knee disability.  As previously noted, he was scheduled for an additional hearing before a Veterans Law Judge but failed to report.  The Veteran was afforded appropriate VA examinations.  Although the Veteran complained that the examinations were not adequate, the Board finds that his arguments lacks any basis for such finding.  The Board has reviewed the examinations and finds that they contain the information necessary to rate the Veteran under the appropriate diagnostic codes.  There is no indication that there is any relevant evidence outstanding in these claims, and the Board will proceed with consideration of the Veteran's appeal.

Increased Evaluation for Right Knee

The Veteran contends that the 10 percent evaluation assigned to his right knee disability is inadequate to reflect the impairment that is produced. 

The record indicates that entitlement to service connection for right knee strain was established in an April 2004 rating decision.  A 10 percent evaluation was assigned for this disability, effective from March 15, 2004, which is the date following the Veteran's discharge from service.  He submitted a notice of disagreement with this evaluation and was issued a statement of the case in July 2005.  However, he did not submit a substantive appeal.  Therefore, the April 2004 rating decision is final.  38 U.S.C.A. § 7105 (West 2001); 38 C.F.R. §§ 3.104(a), 3.105(a), 20.200, 20.302, 20.303 (2011).  The Veteran does not contest the finality of this rating decision.  Instead, he submitted a new claim in January 2006.  The 10 percent evaluation of his right knee disability was confirmed and continued in a June 2006 rating decision.  The Veteran submitted a notice of disagreement, and the current appeal ensued.  

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board will consider whether or not a staged rating is appropriate for the period on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

The Veteran's right knee disability is evaluated under the rating code for traumatic arthritis.  This rating code states that traumatic arthritis is to be evaluated the same as degenerative arthritis.  38 C.F.R. § 4.71a, Code 5010.  

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, Code 5003.

The right knee has also been evaluated under the code for limitation of flexion of the knee.  Flexion that is limited to 15 degrees is evaluated as 30 percent disabling.  Limitation of flexion to 30 degrees merits a 20 percent evaluation.  Limitation of flexion to 45 degrees warrants a 10 percent evaluation.  Limitation of flexion to 60 degrees is evaluated as zero percent disabling.  38 C.F.R. § 4.71a, Code 5260.  

The rating code for limitation of extension of the knee may also be applicable.  Limitation of extension to 45 degrees is evaluated as 50 percent disabling.  Limitation of extension to 30 degrees receives a 40 percent evaluation.  20 degrees of extension is evaluated as 30 percent disabling.  Limitation of extension to 15 degrees merits a 20 percent evaluation.  Limitation of extension to 10 degrees is evaluated as 10 percent disabling.  Limitation of extension to 5 degrees is evaluated as 0 percent disabling.  38 C.F.R. § 4.71a, Code 5261.  

There are other factors which must be considered in addition to those contained in the applicable rating code.  The Board recognizes that the disability of the musculoskeletal system is primarily the inability due to damage or an infection in parts of the system to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  Factors to be considered include pain on movement, weakened movement, excess fatigability, and incoordination.  38 C.F.R. §§ 4.40, 4.45.  Functional impairment due to pain must be considered.  38 C.F.R. § 4.59.  

Consideration must also be given to the rating code for impairment of the knee.  Impairment of the knee resulting in severe recurrent subluxation or lateral instability is evaluated as 30 percent disabling.  Moderate impairment of the knee due to recurrent subluxation or lateral instability is evaluated as 20 percent disabling.  Slight impairment merits a 10 percent evaluation.  38 C.F.R. § 4.71a, Code 5257.

In part, 38 C.F.R. § 4.59 indicates that it is the intention of the rating schedule to recognize painful motion with joint or periarticular pathology as productive of disability.  Joints that are actually painful, unstable or malaligned due to healed injury were to be recognized as entitled to at least the minimum compensable rating for the joint.  In a precedent decision, the Acting General Counsel of the VA stated that if a musculoskeletal disability is rated under a specific diagnostic code that does not appear to involve limitation of motion, and another diagnostic code predicated upon limitation of motion may be applicable, the other diagnostic code must be considered.  For a knee disability rated under 38 C.F.R. § 4.71, Code 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under 38 C.F.R. § 4.71, Codes 5260 or 5261 does not need to be compensable but must at least meet the criteria for a zero percent rating.  A separate rating for arthritis could also be established based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98.  

Separate evaluations may also be assigned when there is loss of both extension and flexion of the knee.  VAOPGCPREC 9-04.

The evidence includes the report of a February 2006 VA examination of the joints.  The Veteran provided a history of having undergone arthroscopic surgery in 2003.  He reported current symptoms that included sharp, non-radiating pain, giving way, stiffness, and weakness.  He denied heat, redness, or locking.  The Veteran said that he experienced pain and rest, and rated his current pain as a 6 or 7 on a scale of 10, with 10 being the worse pain he could imagine.  He wore a brace but did not use a cane or crutches.  During periods of flare-ups, the Veteran reported a pain level of 9 on a scale to 10.  He said this occurred two or three times a week and lasted for about an hour.  They were alleviated by rest and his knee brace.  The Veteran said that these flare-ups did not impair his ability to perform his daily functional activities for self care.  His employment activities were impaired to the extent that he could not sit for prolonged periods and he could not carry heavy objects.  However, he had not missed any work due to his disability during the past year.  

On examination, the Veteran was in no acute distress and did not have an antalgic gait.  The right knee was positive for slight edema.  It was also tender.  The anterior and posterior drawer signs and Lachman's sign were all negative.  There was a positive medial joint line test and McMurray's test.  The Veteran did not have any valgus or varus laxity.  He was neurovascularly intact distally with 5/5 strength.  Range of motion was attained using a goniometer, which found 140 of 140 degrees of flexion and zero of zero degrees of extension.  There were no additional limitations related to pain, fatigue, incoordination, weakness, or lack of endurance with repetition of movement.  The Veteran did not have ankylosis.  An X-ray study resulted in an impression of no significant abnormality.  The diagnosis was right knee torn meniscus.  

A private magnetic resonance imaging (MRI) study of the right knee was obtained in March 2006.  The impression was that the ligaments were intact.  However, there was a large undersurface tear of the posterior horn/mid body medial meniscus.  

The Veteran was provided an additional VA examination of the joints in February 2007.  On this occasion, the claims folder was reviewed by the examiner.  The Veteran reported right knee pain upon walking or climbing stairs, or with prolonged standing.  The average pain was 7 on a scale to 10 but it could reach 9 with strenuous activity.  The pain subsided less than an hour after ending the activity.  The Veteran tried to avoid activities that precipitated flare-ups, and indicated that these flare-ups did not result in a decrease in range of motion or joint function.  He did not have any episodes of dislocation or recurrent subluxation.  There were no effects on his occupation or daily activities except for the walking and climbing.  On examination, the Veteran had range of motion to zero degrees of extension and 100 degrees of flexion.  The final 10 degrees of flexion were painful.  There was laxity of the cruciate ligament of one centimeter upon drawer's sign but the McMurray's and Lachman's were both negative.  Repetitive squats of the right knee did not result in further decrease in range of motion due to pain, weakness, incoordination or fatigability.  The diagnosis was right knee strain, status post partial meniscectomy and plica debridement, and mild insufficiency of the posterior cruciate ligament.  

At a December 2010 VA examination of the joints, the claims folder was reviewed by the examiner.  The Veteran reported having instability of the right knee one or two times a week.  There was no heat, redness, or swelling, although there was some tenderness at the lateral tibial plateau.  He had not experienced any acute flare-ups that resulted in significant limitation of motion or functional impairment that required nonweightbearing.  The Veteran wore a brace on his right knee.  He worked as a security officer, and estimated he had used between four and seven sick days in the past year due to his knee pain.  He reported pain with prolonged standing or when walking for more than two hours.  On examination, a goniometer showed 135 degrees of flexion out of 140.  Extension was a normal zero degrees.  There was no objective evidence of pain at rest.  Lachman's and McMurray's tests were negative, gait was normal, and there was no ankylosis.  There was no additional limitation of motion due to pain, fatigue, incoordination, weakness or endurance after three repetitions.  The diagnosis was medial meniscus tear of the right knee status post arthroscopic surgery residuals.  

The Board finds that the evidence does not support entitlement to an evaluation in excess of 10 percent for the Veteran's right knee disability under any of the applicable rating codes.  

The Board finds that a higher rating under the range of motion codes are not in order.  The Board notes that the Veteran is currently assigned a 10 percent rating based on limitation of motion of flexion with some pain.  The range of motion of the Veteran's right knee was measured on all three of the VA examinations conducted during the appeal period.  At worse, his flexion was limited to 100 degrees with no pain before 90 degrees, and his extension was a normal zero degrees on each examination.  There was no additional loss of motion due to pain, weakness, incoordination or instability following repetitive use.  Therefore, there is no basis for an increased evaluation under the rating codes for limitation of motion of the right knee.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Codes 5260, 5261.  Finally, as there is no evidence of limitation of extension, there is no basis for separate evaluations based on limitation of flexion and extension.  VAOPGCPREC 9-04.

The Board finds that a separate 10 percent rating is warranted for slight lateral instability of the knee.  In this regard, the Veteran has consistently reported complaints of instability and giving way.  The February 2007 examination did find that there was laxity of the cruciate ligament of one centimeter on testing for drawer's sign.  However, the examiner characterized the insufficiency as mild.  The Board notes that no more than slight lateral instability is found.  In this regard, the March 2006 MRI found that the ligaments were intact and there are several objective test which show that the Veteran's ligaments were stable.  Additionally, there is no evidence of subluxation.  A review of the totality of the evidence shows fails to show moderate lateral instability as required for the next higher 20 percent rating.  38 C.F.R. § 4.71a, Code 5257.

Consideration has also been given to separate evaluations based on limitation of motion and impairment of the knee, but this is not supported by the evidence.  In order to receive a separate evaluation, the limitation of motion does not need to be compensable but it does need to be limited to such as degree as to warrant a zero percent rating.  However, as flexion is not limited to 60 degrees or extension to 5 degrees, the limitation of motion is insufficient to justify separate evaluations based on limitation of the motion and impairment of the knee.  VAOPGCPREC 9-98.  

Entitlement to an increased rating under the rating code for dislocation of the semilunar cartilage has been considered.  This is not supported by the evidence.  The Veteran denied locking at the February 2006 examination.  There was mild effusion at that time, but none in December 2010.  Therefore, the requirements of frequent episodes of locking, pain, and effusion into the joint have not been met.  38 C.F.R. § 4.71a, Code 5258.  The record shows that the Veteran has undergone arthroscopic surgery, but he is already in receipt of the highest rating available for removal of cartilage.  38 C.F.R. § 4.71a, Code 5259.  Finally, ankylosis of the knee was not found on any of the examinations.  38 C.F.R. § 4.71a, Code 5256.  

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or to the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The schedular evaluation in this case is not inadequate.  The scheduler criteria adequately describe the Veteran's symptoms for his right knee disability.  These symptoms include limitation of motion of the knee and pain, all of which are provided for in the rating criteria.  Moreover, even if the scheduler criteria were to prove inadequate, there is no record of marked interference with employment due to his service connected disability.  He has not been hospitalized for his knee disability.  The Veteran is employed on a full time basis, and he reports missing only four to seven days in the past year due to his disability.  He is able to perform all activities of daily living.  Accordingly, referral for consideration of an extra-schedular rating is not warranted. 

Increased Evaluation for Right Shoulder

The Veteran's claim for entitlement to an increased evaluation for a right shoulder disability, currently evaluated as 20 percent disabling, was completed with the submission of a November 2006 substantive appeal.  It was certified to the Board in a February 2008 VA Form 8, Certification of Appeal.  

However, in February 2011, the Veteran submitted a VA Form 21-4138 in which he requested that the Board cancel his claim for an increase for his right shoulder.  

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal for an increased evaluation for a right shoulder disability and it is dismissed.


ORDER

Entitlement to an increased evaluation for right knee strain, currently evaluated as 10 percent disabling based on limitation of motion, is denied. 

Entitlement to a separate 10 percent rating for right knee instability is granted.

The appeal for entitlement to an increased evaluation for a right shoulder disability, currently evaluated as 20 percent disabling, is dismissed.


REMAND

The Veteran contends that his low back strain is productive of a higher level of impairment than is reflected by the 10 percent evaluation currently in assigned.  

The Veteran submitted a claim for service connection for degenerative disc disease as secondary to his lumbar back strain in October 2010.  He contends that he has radiculopathy to his lower extremities as a result of this disability.  The Veteran submitted the report of an October 2008 MRI in support of his claim.  

The RO has yet to adjudicate the Veteran's claim for service connection for degenerative disc disease.  The VA has a duty to address all issues raised during the course of an appeal.  Martin v. Derwinski, 1 Vet. App. 411, 413 (1991).  In addition, issues which are inextricably intertwined must be considered together.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

In this case, the Board notes that the rating code for the Veteran's low back strain can potentially include neurological symptoms.  See 38 C.F.R. § 4.71a, Code 5237 (2011).  However, if the Veteran has a separate diagnosis of degenerative disc disease, the Board further notes that it must be determined whether or not any of the Veteran's neurological complaints are due to his service connected low back strain or his nonservice connected degenerative disc disease and, if due to the later, whether or not the degenerative disc disease is related to service.  Therefore, these matters are inextricably intertwined.  

At this juncture, the Board notes that he denied receiving any additional treatment for his back at the November 2010 hearing. 


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an additional VA examination of his back.  The claims folder must be provided to the examiner for use in the study of this case.  All indicated tests and studies required to evaluate the Veteran's low back disabilities should be conducted.  After completion of the review and the examination, the examiner must attempt to express the following opinions:

a) Is it as likely as not that the Veteran's degenerative disc disease (as demonstrated in the October 2008 MRI from Austin Radiological Association) is the result of an injury or event in active service?  If the degenerative disc disease is not the result of active service, is it as likely as not that the degenerative disc disease has developed due to the Veteran's service connected low back strain?  If the service-connected strain did not cause degenerative disc disease, please state whether such aggravates (increases in severity) degenerative disc disease beyond the natural progress of the disability.  If so, please identify that aspect of the disability which is attributed to aggravation.

b)  Identify all impairment due to the service-connected back strain.  In this regard, conduct range of motion studies.  State whether the back exhibits weakened movement, excess fatigability, or incoordination attributable to the service-connected low back disorder.  In addition, state whether pain could significantly limit functional ability during flare-ups or when the back is used repeatedly over a period of time.  If feasible, each of these determinations should be stated in terms of the degree of additional range of motion lost due to any weakened movement, excess fatigability, incoordination, or pain on use or during flare-ups.

c) Does the Veteran have objective evidence of neurological symptoms due to his back disabilities?  If so, identify which symptoms are associated with the lumbar strain and which are associated with the degenerative disc disease.  

In addition, provide an opinion as to whether any associated neurological symptomatology equates to "mild," "moderate," "moderately severe," or "severe" incomplete paralysis, or complete paralysis of the sciatic nerve.  Also, the examiner should identify any other nerve that is affected and, if so, state the severity of impairment of any such nerve.  All necessary sensory, reflex, and motor testing should be conducted, to include MRI and EMG/NCS studies, if appropriate.  If these studies are not necessary, the examiner should so state and explain why such studies are not necessary.

d) State whether the Veteran has intervertebral disc syndrome (IVDS) related to the service-connected back disability.  If so, state whether the IVDS results in incapacitating episodes, defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  The examiner should record the duration of any incapacitating episodes over the past 12 months, as well as for each year from 2007 to the present.

The reasons and bases for all opinions should be provided.  If the examiner is unable to provide any portion of the requested opinions without resorting to speculation, the reasons and bases for that opinion should be provided, and any evidence that would enable the examiner to provide the opinion should be identified.  

2.  Inasmuch as the issue of entitlement to service connection for degenerative disc disease to include as secondary to service connected low back strain is deemed to be "inextricably intertwined" with the issue of entitlement to an increased evaluation for the low back strain, take appropriate adjudicative action, and provide the Veteran and representative notice of the determination and the right to appeal.  If a timely notice of disagreement is filed, the Veteran and representative should be furnished with a statement of the case and given time to respond thereto.

3.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The issue of entitlement to service connection for degenerative disc disease to include as secondary to the Veteran's service connected low back strain should be returned to the Board if, and only if, and appeal to the Board is filed. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


